Dear Mr. Kirkpatrick:
Pursuant to the order pendente lite entered in Payne v. Kirkpatrick,
No. CV184-907CC (Circuit Court of Cole County, Division II) on September 17, 1984, I hereby state that if the Secretary of State had certified the sufficiency of the initiative petition submitting the enclosed proposed amendment to the Constitution to the voters, I would have certified the official ballot title, pursuant to Section 116.160.2, RSMo Supp. 1983, as follows:
         Authorizes pari-mutuel wagering on horse racing; creates Missouri Horse Racing Commission; creates special fund allocated to Commission, certain educational programs, horse research, and prizes; allows voters of each county to prohibit pari-mutuel wagering locally.
Very truly yours,
                                  JOHN ASHCROFT Attorney General
Enclosure